Case 1-lo-42/5/-cec Doc sf Filed O//ls/2zQ0 Entered O/flo/20 1071404

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

sine x
In re tmm1634 Chapter 13
Anthony J. Salamone Case No.: 1-18-42797-cec
Debtor. AFFIDAVIT IN PARTIAL
OPPOSITION
x

 

STATE OF NEW YORK)
COUNTY OF SUFFOLK) ss:-

MICHAEL J. MACCO, being duly sworn, deposes and says:

1. Iam the Standing Chapter 13 Trustee in the above referenced case and as such
am fully and completely familiar with the facts and circumstances involved herein.

2. I submit this Affidavit in Partial Opposition of the motion to modify the
Chapter 13 plan.

3. This case was filed on May 15, 2018 and confirmed by the Court on
September 20, 2018.

4. The plan paid $310 for 3 months and $455 for 57 months for a total of
$26,865.

5. The debtor’s new proposed plan is asking for a three month moratorium of
payments and then paying the same exact amount of money under the terms of the plan.
As of this date the Trustee has yet to receive a copy of the debtor’s 2019 tax returns nor
the turnover of the 2019 tax refunds.

6. The debtor’s plan also does not include an amended Schedule I and J to show

the feasibility of giving a three month moratorium.
Case 1-lo-42/5/-cec Doc sf Filed O//ls/2zQO Entered O/flof/20 10714704

7. Furthermore, no representation is being made by the debtor that he has not
acquired any assets that are not set forth in the schedules, including the possibility of an
inheritance or the right to seek damages from third parties, etc.

WHEREFORE, it is respectfully requested that the motion to modify the plan be

denied.

 

 

MICHELS, MACCO

Sworn to before me this
13" day of July, 2020

/s/ Janine M. Zarrilli

Notary Public

Janine M. Zarrilli

Notary Public, State of New York

No, 01ZA5084708

Qualified in Nassau County
Commission Expires September 8, 2021
Case 1-lo-42/5/-cec Doc sf Filed O//ils/2z0 Entered O/ilo/2O 1071404

STATE OF NEW YORK)
COUNTY OF SUFFOLK) ss:-

Carol Smith, being duly sworn, deposes and says: deponent is not a party to the
action, is over 18 years of age, and resides at West Islip, New York.

On July 13, 2020, deponent served the within AFFIDAVIT IN PARTIAL
OPPOSITION upon the following parties, at the addresses designated by said parties for
that purpose by electronic service or by depositing a true copy of same, enclosed in a
post-paid properly addressed wrapper, in an official depository under the exclusive care
and custody of the United States Postal Service within the State of New York.

Office U.S. Trustee

Eastern District of New York (Brooklyn Office)
U.S. Federal Office Building

201 Varick Street, Suite 1006

New York, New York 10014

Btzalel Hirschhorn, Esq.

Shiryak, Bowman, Anderson, et al.
80-02 Kew Gardens Rd., Suite 600
Kew Gardens, NY 11415

Anthony J. Salamone
153-26 83" Street

Howard Beach, NY 11414 q
- Sa

Carol Smith

Sworn to before me this
13" day of July, 2020

/s/ Janine M. Zarrilli

Notary Public

Janine M. Zarrilli

Notary Public, State of New York

No. O1ZA5084708

Qualified in Nassau County
Commission Expires September 8, 2021
